Loring, J.
It is too plain for discussion that the allowance of the amendment did not entitle the defendants to treat the suit as begun at the time it was made.' Since the amendment the receiver is dominus litis, as he was before it was made, and the suit is being prosecuted for those who, by decree of the court appointing the receiver, are entitled to the proceeds, and for whose benefit it was originally brought. The substitution of the company for • the receiver as the party plaintiff was made to comply with the technicalities of our procedure. Such an amendment can be allowed to prevent the defence of the statute being set up to a new suit. Costelo v. Crowell, 134 Mass. 280.

Order disallowing amendment to answer affirmed.